Citation Nr: 1734300	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  07-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously remanded by the Board in August 2011, October 2013, April 2014, January 2015, and January 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the issue on appeal.

The Veteran asserts that he suffers from an acquired psychiatric disorder, claimed as depression, due to his service-connected respiratory disability.  See December 2005 Statement in Support of Claim.  In previous remands, the Board found that the issue of entitlement to service connection for an acquired psychiatric disorder was inextricably intertwined with the pending issue of entitlement to service connection for a respiratory disability.  In a January 2017 decision, the Board granted entitlement to service connection for a respiratory disability and remanded the instant claim of entitlement to service connection for an acquired psychiatric disorder in order to provide the Veteran with an examination regarding whether his acquired psychiatric disorder was caused or aggravated by his now service-connected respiratory disability.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Veteran was afforded a VA examination in January 2017.  After examining the Veteran and reviewing the claims file, the examiner opined that the "Veteran is not diagnosed with an acquired psychiatric disorder at this time."  The examiner indicated that although CPRS (Computerized Patient Record System) records show that the Veteran was diagnosed with depression in January 2006, there was no evidence of mental health treatment or diagnoses in CPRS records dated from 2006 to 2017.  The examiner further indicated that there was no evidence of a mental health condition during the current VA examination.  

The Board finds that this opinion is inadequate for several reasons.  As an initial matter, the requirement of the existence of a current disability is satisfied when a Veteran has a disability at any time during the pendency of his claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that the Veteran's claim has been pending since December 2005.  Here, the VA examiner noted a diagnosis of depression in January 2006 (as discussed below, no such records are currently associated with the claims file).  The Board notes that any such valid diagnosis could constitute a current disability for purposes of service connection, even if resolved at the time of the January 2017 VA examination.  Id.

Moreover, the examiner's statements regarding the Veteran's mental health treatment history are inaccurate.  In this regard, despite finding that the Veteran was not treated for or diagnosed with a mental health condition from 2006 to 2017, the available VA treatment records reflect that the Veteran has been routinely diagnosed/assessed with depression since 2007 (albeit by his primary care providers rather than mental health providers) and that he has been prescribed citalopram/Lexapro (i.e., antidepressants) for "mood" since at least May 2007.  See May 2007 VA Treatment Record (active medications include Lexapro); January 2008 VA Treatment Record (active medications include Lexapro); July 2013 VA Treatment Record (showing that the Veteran's dose of citalopram was increased); August 2014 VA Treatment Record (assessing the Veteran with depression and noting that the Veteran was on a "high dose of citalopram"); May 2015 VA Treatment Record (assessing the Veteran with depression and noting active medications include citalopram); January 2016 VA Treatment Record (problem list includes depressive disorder and notes active medications include citalopram).  The examiner did not discuss any of this evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

In light of the foregoing, a supplemental opinion is necessary which addresses whether the Veteran has had an acquired psychiatric disorder at any time since his December 2005 claim and, if so, whether such disability was caused or aggravated by his service-connected respiratory disability.

Remand is also required to obtain VA treatment records.  In this regard, the record reflects that the Veteran has been receiving primary care at the Saginaw VA Medical Center (VAMC) since at least January 2006.  See, e.g., May 2007 Saginaw VAMC Emergency Room Treatment Note (referencing CPRS records from March 2006); June 2016 Supplemental Statement of the Case (SSOC) (referencing a February 2006 VA treatment record showing treatment for depression); January 2017 VA Examination Report (referencing a January 2006 VA diagnosis of depression).  However, although the AOJ associated records from the Ann Arbor VAMC dated from May 2007, which primarily reflect cardiology treatment, the only VA treatment records from Saginaw associated with the record are the aforementioned May 2007 Saginaw VAMC emergency room record (which was submitted by the Veteran) and records dated from June 2013 to January 2017.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, all outstanding VA treatment records documenting treatment for the issues on appeal should be obtained and associated with the claims file.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Saginaw and Ann Arbor VAMCs documenting treatment for the issue on appeal dated from January 2006 to June 2013 and from July 2017 to the present, particularly including the January 2006 record discussed by the January 2017 VA examiner and the February 2006 record discussed in the June 2016 SSOC.  If no such records are located, documentation to that effect should be included in the claims file.

2. After all available records have been associated with the claims file, return the claims file to the January 2017 VA examiner for an addendum opinion.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner is requested to specifically address the following: 

(a) Address whether the Veteran has a current diagnosis of an acquired psychiatric disorder and/or whether the Veteran has had such a diagnosis at any point since December 2005.  

If the examiner determines that the Veteran has not had a diagnosed acquired psychiatric disorder at any point since December 2005, the examiner must reconcile that opinion with VA treatment records showing diagnoses/assessments of depression and depressive disorder and treatment with antidepressants from at least May 2007 to the present.  The examiner should clearly explain whether or not such diagnoses were or are valid (supported by the evidence of record). 

(b) For each such validly diagnosed acquired psychiatric disorder diagnosed proximate to, or during the pendency of, this appeal (i.e. since 2005), offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that it is proximately due to or caused by the Veteran's service-connected respiratory disability.

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any psychiatric disorder diagnosed proximate to, or during the pendency of, this appeal (i.e. since 2005), was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected respiratory disability?

If the examiner determines that any of the Veteran's currently diagnosed acquired psychiatric disorders was aggravated by his service-connected respiratory disability, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



